Case 3:06-bk-30009-MFW Doc 4855-5 Filed 07/20/21 Entered 07/20/21 12:07:04
       Desc Exhibit Exhibit 5 11/3/2011 Police Correspondence Page 1 of 2



        UNITED STATES DISTRICT COURT OF THE VIRGIN ISLANDS
                       BANKRUPTCY DIVISION



                               COMPLAINT

   FOR CIVIL RACKETEERING, CIVIL VIOLATIONS OF THE CRIMINALLY
 INFLUENCED AND CORRUPT ORGANIZATIONS ACT, FOR DEPRIVATION OF
    CIVIL RIGHTS UNDER THE COLOR OF LAW AND FOR OTHER RELIEF




                              EXHIBIT 5

      Officer Cuthbert Cyril’s Nov. 3, 2011, Correspondence
Case 3:06-bk-30009-MFW
       Case: 1:12-cv-00042Doc    4855-5 #:Filed
                              Document     1-9 07/20/21    EnteredPage
                                                 Filed: 04/20/12   07/20/21
                                                                       1 of 112:07:04
       Desc Exhibit Exhibit 5 11/3/2011 Police Correspondence Page 2 of 2
